Citation Nr: 1637517	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel

INTRODUCTION

The Veteran had active military service in the United States Air Force (USAF) from May 1968 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2014 rating decisions of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

On a hearing election request form, dated and signed by the Veteran in April 2012, he withdrew his request for a hearing at a local RO before a Veterans Law Judge of the Board.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e) (2016).  Therefore, the Board will proceed with its appellate consideration of the claims.

In August 2015, the Board remanded the case for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The issues of service connection for a skin disorder, and service connection for asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, the Veteran's noise-induced sensorineural hearing loss is attributable to service.

2.  Resolving doubt in favor of the Veteran, tinnitus was manifested in service and is attributable to service.



CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred in wartime service.  38°U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Tinnitus was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38°U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims.

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38°C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§°3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Analysis of Hearing Loss

The Veteran seeks to establish his entitlement to service connection for bilateral sensorineural hearing loss.  In this regard, the Veteran reports experiencing decreased hearing acuity since service due to aircraft noise exposure as well as being in close proximity to explosions during the Vietnam War.

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court), citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that it has held the above regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  See Hensley, supra (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385).

Notably, in an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and it is therefore considered a chronic disease.  Thus, service connection for sensorineural hearing loss may be awarded based upon credible evidence of continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Board observes that, based on knowledge of service audiometric practice, VA assumes that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

The Veteran has a current bilateral sensorineural hearing loss disability per VA standards.  See 38 C.F.R. § 3.385; VA examination dated September 2009.  The Board further finds that the Veteran was exposed to excessive noise in his service occupation as an aircraft maintenance specialist, and has no reason to doubt he was exposed to acoustic trauma during the Vietnam War.  Thus, the first and second elements of service connection, a current disability and in-service incurrence or injury, have been met.

Thus, the dispositive issue on appeal is whether a nexus exists between the Veteran's current hearing loss disability and noise exposure in service.  

The Veteran's July 1967 enlistment examination report showed auditory thresholds converted from the ASA units to the current ISO units of 30 decibels (db) at 500 Hertz, 25 db at 1000-2000 Hertz and 20 db at 4000 Hertz.  Audiometric testing was not performed at 3000 Hertz.  Thus, as there was evidence of hearing loss of 20 db or more at 500-2000 and 4000 Hertz, there was some indication of reduced bilateral hearing at service entrance in July 1967.  See Hensley, supra.  These findings, however, were not otherwise supported by a diagnosis of hearing loss disability for VA compensation purposes in either ear.  On an accompanying Report of Medical History, the Veteran denied having had hearing loss.  While the Veteran reported having had ear, nose or throat trouble, the examining clinician clarified that he had had tonsillitis. 

The remainder of the Veteran's service treatment records (STRs), to include audiograms performed in August 1968 (performed using ASA units), January 1969 and December 1970, are devoid of any clinical findings referable to any evidence of hearing loss under Hensley or for VA compensation purposes.  A March 1972 service separation examination report contains audiometric findings that did not meet any indication of reduced hearing under Hensley or hearing loss for VA compensation purposes.  In fact, auditory decibels were lower at each of the frequencies (i.e, 500-4000 Hertz) when compared to those at service entrance in July 1967.  On an accompanying Report of Medical History, the Veteran denied having had ear trouble.  He described his health as "good." 

The Veteran was evaluated for hearing loss in the VA clinic in October 1999.  At that time, his audiometric testing was interpreted as showing noise-induced hearing loss in both ears.

The Veteran was afforded VA examination in September 2009.  The examiner obtained a history of the Veteran's noise exposure in service as a result of being an aircraft mechanic as well as incidents of temporary loss of hearing after being in close proximity to explosions.  He had a post-service history of noise exposure being a mechanic, factory maintenance mechanic, printer, model maker and sheet metal worker.  He also used home power tools and lawn care tools.  However, the Veteran reported wearing hearing protection for these occupations.  The examiner interpreted the Veteran's in-service audiometric readings as showing no evidence of hearing loss per VA standards, and attributed the Veteran's hearing loss to occupational and environmental noise exposure which occurred after service.

In August 2015, the Board found that the September 2009 VA examiner's opinion was inadequate.  First, the September 2009 VA audiologist's opinion did not identify and discuss the Veteran's in-service July 1967 audiogram that contained evidence of defective hearing at service entrance for both ears, as discussed in the preceding paragraphs.  Second, the VA audiologist's unfavorable opinion with respect to both hearing loss was primarily based on the demonstration of normal hearing during service, to include at discharge and is, thus, inadequate.  See Hensley, supra (hearing loss not shown in service or at separation from service, may be service-connected if evidence shows that it is actually due to incidents during service).

In requesting clarifying opinion, the examiner was instructed to accept that the July 1967 service enlistment examination audiology results were recorded in ASA units rather than the current ISO standard which reflected that the Veteran's left and right ears had a hearing acuity of 30 decibels at 500 Hertz, 25 at 1000-2000 Hertz and 20 at 4000 Hertz.

A November 2015 VA examiner provided clarifying opinion.  An August 1968 examination was appropriately identified as being conducted in ASA units.  The conversion to ISO units, however, appears to deviate from the method described above.  Additionally, the July 1967 audiology examination at entrance to service does not indicate whether ASA or ISO units were used.  In the November 2015 examination report, the examiner remarked that the 1967 timeframe had periods of ASA and ISO use.  The examiner then opined that the ISO standard was likely used for the July 1967 audiology testing.  The examiner reasoned that ISO units would yield results that are consistent with other in-service testing that occurred after that date, and would show that the Veteran's hearing was within normal limits.

Furthermore, the examiner cited to an Institute of Medicine Study conducted in 2006 which concluded that, based on current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  Based on this study, the examiner concluded that, based on the inservice audiograms, there was no evidence to conclude that the Veteran's hearing loss was caused by or the result of his military service, to include noise exposure.

Unfortunately, the Board finds the examiner's reasoning to be insufficient to support the conclusion that ISO units were used.  There is no clear evidence which standard was used and, thus, the Board in its prior remand presumed ASA units were used.  There is an insufficient factual basis for the examiner to conclude that ISO units were used, which is not consistent with the Board's prior factual finding.  Thus, the reasoning supporting the conclusions is assigned reduced probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The October 1999 VA clinician opinion and the VA Compensation and Pension (C&P) examiner opinions contain some probative weight.  The VA C&P opinions, however, rely on an inaccurate conversion of inservice audiometric findings from ASA to ISO units.  Furthermore, the VA C&P opinions conclude that post-service noise exposure is responsible for the Veteran's current hearing loss despite the testimony that hearing protection was worn after service.

Overall, the record contains consistent opinion that the Veteran's bilateral sensorineural hearing loss in noise-induced.  The cause of the Veteran's hearing loss may never be known with certainty because there are positive and negative opinions on the crucial issue of nexus which have a similar probative weight.  Here, there is unprotected noise exposure which occurred during service, and protected hearing during post-service occupations.  For this reason, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's hearing loss and tinnitus is the result of in-service acoustic trauma.  By law, the resulting reasonable doubt is resolved in the Veteran's favor, see 38 U.S.C.A. § 5107(b), and entitlement to service connection for hearing loss is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.") 

Analysis of Tinnitus

The Veteran seeks to establish his entitlement to service connection for tinnitus.  In this regard, the Veteran reports experiencing ringing in the ears since service due to aircraft noise exposure.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38°C.F.R. § 3.159(a)(2).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994). 

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given the nature of the disability, the Veteran's lay statements are sufficient to establish tinnitus as a current disability.

The Board further finds that the Veteran was exposed to excessive noise in his service occupation as an aircraft maintenance specialist.  Thus, the second element of service connection, in-service incurrence or injury, has been met. 

The Court of Appeals for Veterans Claims has determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, service connection may be granted based on continuity of symptomatology of a chronic disease, which includes tinnitus, under 38 C.F.R. § 3.309(a), even if there is no medical evidence of a nexus between the in-service noise exposure and the Veteran's current tinnitus. 

In this case, the Board acknowledges that tinnitus was not explicitly diagnosed during service.  However, the Veteran has attested to experiencing recurrent tinnitus since service.  As such, the record contains credible evidence of continuity of tinnitus symptomatology beginning during service and continuing since discharge.  The Board has no reason to doubt the veracity of the Veteran's recollections.  In light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that tinnitus had its onset during his military service.  Consequently, service connection for such disorder is warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Board finds that further development is required prior to adjudicating the remaining claims.  See 38 C.F.R. § 19.9 (2015).  

With respect to the skin and asthma claims, the Veteran contends those disabilities are due to in-service exposure to JP4 jet fuel and AV Gas, as well as toluene and other solvents as part of his aircraft maintenance duties.  VA provided the Veteran with January 2014 and November 2015 medical examinations with respect to his asthma disorder, and a November 2015 medical examination with respect to his skin disorder.  The Board finds, however, these medical examinations are inadequate.  While the examinations address the contention with respect to JP4 jet fuel, the November 2015 examinations fail to address the contention regarding toluene and other solvents.  The January 2014 medical opinion appears to address the issue of exposure to solvents, however, the rationale for this opinion was merely a listing of quotations from medical articles without any analysis as to how they apply to this Veteran's case.  Therefore, additional medical opinions are required.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since January 2016.

2.  Direct the claims file to the examiner who conducted the November 2015 VA skin disorders examination, if available, to provide the following opinion: for the diagnosed disability of dermatitis of the hands, is it at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's service, including his reports of exposure to jet fuel and chemical solvents such as paint thinners, paint, toluene, etc.  A complete rationale for all opinions expressed should be provided.  The rationale should include an analysis from the examiner as to how any cited articles apply to this Veteran's case.  In particular, the examiner is requested to discuss whether the articles concerning JP-8 fuel are relevant to this Veteran who handled JP-4 fuel.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

3.  Direct the claims file to the examiner who conducted the November 2015 VA respiratory disorders examination, if available, to provide the following opinion: for the diagnosed disability of asthma, is it at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's service, including his reports of exposure to jet fuel and chemical solvents such as paint thinners, paint, toluene, etc.  A complete rationale for all opinions expressed should be provided.  The rationale should include an analysis from the examiner as to how any cited articles apply to this Veteran's case.  In particular, the examiner is requested to discuss whether the articles concerning JP-8 fuel are relevant to this Veteran who handled JP-4 fuel.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

4.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


